 



Exhibit 10.17
E. I. DU PONT DE NEMOURS AND COMPANY
RETIREMENT INCOME PLAN FOR DIRECTORS
AS LAST AMENDED August 1995

I.   PURPOSE       The purpose of the Retirement Income Plan for Directors (“the
Plan”) is to maintain a compensation package that will continue to attract and
retain persons of outstanding competence for membership on the Board of
Directors of E. I. du Pont de Nemours and Company (the “Company”).   II.  
ELIGIBILITY       A Director will be eligible for benefits under this Plan if,
on the date of retirement from the Board, such director has served the Company
as a director for at least five years; provided, however, a director who has
qualified for an immediate or deferred pension benefit from the Company or any
of its subsidiaries is ineligible to participate in the Plan.   III.   AMOUNT OF
RETIREMENT BENEFITS       The annual benefits payable under the Plan shall be
equal to one-half of the annual Board retainer (excluding any amounts payable
for committee service and the value of any stock granted under the DuPont Stock
Accumulation and Deferred Compensation Plan for Directors) in effect on the
Director’s date of retirement. One-twelfth of such benefits will be paid
monthly.   IV.   DURATION OF BENEFITS       The monthly benefits provided by
this Plan begin in the month following retirement from the Board and shall
continue (a) until 120 such monthly payments have been made, or (b) until and
including the month in which the retired Director dies, whichever comes first.
No death benefits are payable under the Plan.   V.   NONASSIGNABILITY      
During the Director’s lifetime, the right to any retirement benefit shall not be
transferable or assignable.   VI.   INTERPRETATION AND AMENDMENT       The Plan
shall be administered by the Office of the Chairman of the Company. The decision
of the Office of the Chairman with respect to any questions arising as to the
interpretation of this Plan, including the severability of any and all of the
provisions thereof, shall be final, conclusive, and binding. The Office of the
Chairman reserves the right to modify this Plan from time to time, or to repeal
the Plan entirely.

 